DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2019 was filed before the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh et al. (2019/0129549).									Re claim 1, Yeh teaches a pixel array substrate (Figs. 1-8B), comprising: 		.
	Re claim 2, Yeh teaches the pixel array substrate according to claim 1, wherein the touch wire (242, ‘P11, ‘P13) overlaps the first gap (P11 and P13, Figs. 1, 7A) in a direction perpendicular to the substrate (Figs. 1, 7D).
Re claim 3, Yeh teaches the pixel array substrate according to claim 1, wherein the touch wire (242, ‘P11, ‘P13) does not overlap the first pixel electrode (PE, ‘11) and the second pixel electrode (PE, ‘13) in a direction perpendicular to the substrate (Fig. 7B).
Re claim 4, Yeh teaches the pixel array substrate according to claim 2, wherein the touch wire (242, ‘P11, ‘P13) is located between the first data line (D1/231, Figs. 1, 4A, ‘P11/’P13”) and the second data line (D2/231, ‘P32/’P34”) and is adjacent to an inner side of the first pixel electrode (PE, ‘P11) and an inner side of the second pixel electrode (PE, ‘P13), the second data line (D2/231, ‘P32/’P34”) is located on an outer side of the first pixel electrode (PE, ‘P11), and the first data line (D1/231, Figs. 1, 4A, ‘P11/’P13”) is located on an outer side of the second pixel electrode (PE, ‘P13).		Re claim 5, Yeh teaches the pixel array substrate according to claim 1, wherein the first transferring electrode (210S, ‘P11) extends toward the touch wire (242, ‘P11, ‘P13) from the first drain (230D, ‘P11), and the first transferring electrode (210S, ‘P11) extends beyond a second side (Figs. 2A, 7B) of the touch wire (242, ‘P11, ‘P13) from a first side of the touch wire (242, ‘P11, ‘P13), wherein the second transferring electrode (210S, ‘P13) extends toward the touch wire (242, ‘P11, ‘P13) from the second drain (230D, ‘P13), and the second transferring electrode (210S, ‘P13) does not extend Re claim 6, Yeh teaches the pixel array substrate according to claim 1, wherein the first patterned conductive layer (M1) further comprises:						a third scan line (G3/210G, Figs. 1, 7B), a fourth scan line (G4/210G, Figs. 1, 7B), a third gate (T10G/211, [40], “corresponds to pixel structure ‘P32 shown in Fig. 1”) connected to the third scan line (G3/210G, ‘P32), a fourth gate (T12G/211, [40], “corresponds to pixel structure ‘P34 shown in Fig. 1”) connected to the fourth scan line (G4/210G, ‘P34), a third connection electrode (TE1, “pixel structure ‘P32”), and a fourth connection electrode (TE1, “pixel structure ‘P34”), the first connection electrode (TE1, ‘P11), the second connection electrode (TE1, ‘P11), the third connection electrode (TE1, ‘P32), and the fourth connection electrode (TE1, ‘P34) being all structurally separated (Figs. 1, 7B) from the first gate (T1G/211, ‘P11), the second gate (T1G/211, ‘P13), the third gate (T10G/211, ‘P32), the fourth gate (T12G/211, ‘P34), the first scan line (G1/210G, ‘P11), the second scan line (G2/210G, ‘P13), the third scan line (G3/210G, ‘P32), and the fourth scan line (G4/210G, ‘P34);						the pixel electrode layer (PE/TE2, ‘P11/’P13/’P32/’P34) further comprises:			a third pixel electrode (PE, ‘P32), partially overlapping (Figs. 1, 7B) the third connection electrode (TE1, ‘P32); and  									a fourth pixel electrode (PE, ‘P34), partially overlapping (Figs. 1, 7B) the fourth connection electrode (TE1, ‘P34), wherein a second gap (gap between pixels P32 and P34, Figs. 1, 7A) is provided between the third pixel electrode (PE, ‘P32) and the fourth pixel electrode (PE, ‘P34); 										the semiconductor pattern layer (220, [46]) further comprises:		
Re claim 7, Yeh teaches the pixel array substrate according to claim 6, wherein the third transferring electrode (210S, ‘P32) extends toward the touch wire (242, ‘P32, ‘P34) from the third drain (230D, ‘P32), and the third transferring electrode (210S, ‘P32) does not extend beyond the touch wire (242, ‘P32, ‘P34), wherein the fourth transferring electrode (210S, ‘P34) extends toward the touch wire (242, ‘P32, ‘P34) from the fourth drain (230D, ‘P34), and the fourth transferring electrode (210S, ‘P34) extends beyond the first side of the touch wire (242, ‘P32, ‘P34) from the second side of the touch wire (242, ‘P32, ‘P34).
Re claim 8, Yeh teaches the pixel array substrate according to claim 1, wherein the first transferring electrode (210S, ‘P11) does not overlap the second pixel electrode (PE, ‘13) in a direction perpendicular to the substrate (SUB), and the second .
Claim(s) 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh et al. (2019/0129549).
Re claim 9, Yeh teaches a pixel array substrate (Figs. 1-8B), comprising: 			a substrate (SUB);											a first patterned conductive layer (M1), disposed on the substrate (SUB) and comprising:												a first scan line (G1/210G, Figs. 1, 7B), a second scan line (G2/210, Figs. 1, 7B), a first gate (T2G/211, [40], “corresponds to pixel structure ‘P12 shown in Fig. 1”) connected to (Fig. 4A)  the first scan line (G1/210G, ‘P12), a second gate (T3G/211, [40], “corresponds to pixel structure ‘P13 shown in Fig. 1”) connected to (Fig. 1) the second scan line (G2/210G, P’14), a first connection electrode (TE1, “pixel structure ‘P12”), and a second connection electrode (TE1, “pixel structure ‘P13”), both the first connection electrode (TE1, ‘P12) and the second connection electrode (TE1, ‘P13) being structurally separated (Figs. 1, 7B) from the first gate (T2G/211, ‘P12), the second gate (T3G/211, ‘P13), the first scan line (G1/210G, ‘P12), and the second scan line (G2/210G, ‘P13);											a pixel electrode layer (PE/TE2, ‘P12/’P13/’P32/’P33), disposed on the substrate (SUB) and comprising:											a first pixel electrode (PE, ‘P12), partially overlapping (Figs. 1, 7B) the first connection electrode (TE1, ‘P12); and 								a second pixel electrode (PE, ‘P13), partially overlapping (Figs. 1, 7B) the second Re claim 10, Yeh teaches the pixel array substrate according to claim 9, wherein the touch wire (242, ‘P12, ‘P13) overlaps the first gap (P12 and P13, Figs. 1, 7A) in a direction perpendicular to the substrate (Figs. 1, 7D).
Re claim 11, Yeh teaches the pixel array substrate according to claim 9, wherein the touch wire (242, ‘P12, ‘P13) does not overlap the first pixel electrode (PE, ‘12) and the second pixel electrode (PE, ‘13) in a direction perpendicular to the substrate (Fig. 7B).
Re claim 12, Yeh teaches the pixel array substrate according to claim 10, wherein the touch wire (242, ‘P12, ‘P13) is located between the first data line (D1/231, Figs. 1, 4A, ‘P13/’P33”) and the second data line (D2/231, ‘P12/’P32”) and is adjacent to an inner side of the first pixel electrode (PE, ‘P12) and an inner side of the second pixel electrode (PE, ‘P13), the first data line (D1/231, ‘P13/’P33”) is located on an outer side of the first pixel electrode (PE, ‘P12), and the second data line (D2/231, Figs. 1, 4A, ‘P12/’P32”) is located on an outer side of the second pixel electrode (PE, ‘P13).		Re claim 13, Yeh teaches the pixel array substrate according to claim 9, wherein the first transferring electrode (210S, ‘P12) extends toward the touch wire (242, ‘P12, Re claim 14, Yeh teaches the pixel array substrate according to claim 9, wherein the first patterned conductive layer (M1) further comprises:						a third scan line (G3/210G, Figs. 1, 7B), a fourth scan line (G4/210G, Figs. 1, 7B), a third gate (T10G/211, [40], “corresponds to pixel structure ‘P32 shown in Fig. 1”) connected to the third scan line (G3/210G, ‘P32), a fourth gate (T11G/211, [40], “corresponds to pixel structure ‘P33 shown in Fig. 1”) connected to the fourth scan line (G4/210G, ‘P33), a third connection electrode (TE1, “pixel structure ‘P32”), and a fourth connection electrode (TE1, “pixel structure ‘P33”), the first connection electrode (TE1, ‘P12), the second connection electrode (TE1, ‘P13), the third connection electrode (TE1, ‘P32), and the fourth connection electrode (TE1, ‘P33) being all structurally separated (Figs. 1, 7B) from the first gate (T2G/211, ‘P12), the second gate (T3G/211, ‘P13), the third gate (T10G/211, ‘P32), the fourth gate (T11G/211, ‘P33), the first scan line (G1/210G, ‘P12), the second scan line (G2/210G, ‘P13), the third scan line (G3/210G, ‘P32), and the fourth scan line (G4/210G, ‘P33);						the pixel electrode layer (PE/TE2, ‘P12/’P13/’P32/’P33) further comprises:			a third pixel electrode (PE, ‘P32), partially overlapping (Figs. 1, 7B) the third connection electrode (TE1, ‘P32); and  								
Re claim 15, Yeh teaches the pixel array substrate according to claim 14, wherein the third transferring electrode (210S, ‘P32) extends toward the touch wire (242, ‘P32, ‘P33) from the third drain (230D, ‘P32), and the third transferring electrode (210S, ‘P32) does not extend beyond the touch wire (242, ‘P32, ‘P33), wherein the fourth transferring electrode (210S, ‘P33) extends toward the touch wire (242, ‘P32, ‘P33) from the fourth drain (230D, ‘P33), and the fourth transferring electrode (210S, ‘P33) does not extend beyond the touch wire (242, ‘P32, ‘P33).	Re claim 16, Yeh teaches the pixel array substrate according to claim 9, wherein the first transferring electrode (210S, ‘P12) does not overlap the second pixel electrode (PE, ‘13) in a direction perpendicular to the substrate (SUB), and the second transferring electrode (210S, ‘P13) does not overlap the first pixel electrode (PE, ‘12) in a direction perpendicular to the substrate (SUB).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tseng (US Pat. 10,847,500), Figs. 1-11; Lin et al. (2020/0343315), Figs. 1-15; Hao (2018/0335916), Figs. 1-8; Peng et al. (2018/0188581), Figs. 2-6; Yeh (2018/0188614), Figs. 1-10G; Chi et al. (2018/0113340), Figs. 1-8A; Xi et al. (2018/0081472), Figs. 1-11; Cho et al. (2017/0131585), Figs. 1-8C; Huang et al. (US Pat. 8,772,780), Figs. 1-10; Yeh et al. (2013/0300952), Figs. 1-9; Lin (2009/0251628), Figs. 3-17. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        3/23/21